14 F.3d 597NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Calvin G. LAWRENCE, Defendant-Appellant.
No. 93-6746.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 10, 1993.Dec. 27, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Calvin G. Lawrence, appellant pro se.
Joseph William Hooge Mott, Assistant United States Attorney, for appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the magistrate judge's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  United States v. Lawrence, Nos.  CR-89-98-R, CA-92-624 (W.D. Va.  June 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED